Per Curiam.

The order appealed from dated March 30, 1954, overruling defendant’s objections to fifty-nine proposed interrogatories to be addressed to one Seheiss former client or correspondent of defendant in Switzerland as a witness on behalf of plaintiff should be reversed and the motion denied. Most of the fifty-nine items are irrelevant and immaterial on the question of fees received and none of the interrogatories relate to the basic issue in the case as to what, if any, was the percentage agreement between the parties. Such reversal, however, should be without prejudice (1) to an examination of defendant before trial and (2) to an examination by deposition or interrogatories or otherwise of clients or associates of the defendant restricted as to (2) solely to the amount of fees paid directly or indirectly to defendant after plaintiff has established by satisfactory proof in addition to his purely oral claim the existence of the percentage agreements relied on.
The stay of trial plaintiff has obtained should be vacated and the parties directed to proceed to trial expeditiously or to an examination of defendant as distinguished from the clients and other witnesses on plaintiff’s behalf. As the parties are in equity, the trial may be suspended if the trial court determines that plaintiff has established his right to the percentage agreements alleged until proper examinations are had. Settle order.
Dore, J. P., Cohn, Callahan, Bastow and Botein, JJ., concur.
Order unanimously modified in accordance with the opinion herein and, as so modified, affirmed. Settle order on notice.